[J-50-2016] [MO: Baer, J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRENTWOOD BOROUGH SCHOOL                     :   No. 21 WAP 2015
DISTRICT                                     :
                                             :   Appeal from the Order of the
                                             :   Commonwealth Court entered March
             v.                              :   24, 2015 at No. 2346 CD 2013,
                                             :   affirming the Order of the Court of
                                             :   Common Pleas of Allegheny County
HEATHER HELD                                 :   entered December 11, 2013 at No. GD
                                             :   09-004808.
                                             :
             v.                              :   ARGUED: April 6, 2016
                                             :
                                             :
HSBC BANK USA, N.A.                          :
                                             :
                                             :
             v.                              :
                                             :
                                             :
GROVE PROPERTIES, INC.                       :
                                             :
                                             :
APPEAL OF: HSBC BANK USA, N.A.               :


                             CONCURRING STATEMENT

JUSTICE WECHT

      I join fully in the mandate of the Court. I write separately to expand briefly on the

thoughtful and useful concurring statement of Justice Dougherty.

      Like Justice Dougherty, I emphasize that our per curiam affirmance should be

read neither as an approval nor disapproval of the test developed by the

Commonwealth Court. Originally, this case appeared to be a vehicle by which this

Court helpfully might define what it means for a property to be “continuously

occupied . . . as a residence” for purposes of the Pennsylvania Municipal Claims and
Tax Liens Act, 53 P.S. §§ 7101-7505, at § 7293(c). Following briefing and advocacy

from the parties, it turns out that this is not the case.

       The question presented on this appeal is not as simple as might appear at first

blush. As the Commonwealth Court recognized, resolution of the matter requires a fact-

intensive inquiry into the nature of an owner’s use of a particular property. Upon close

review, the record in this case lacked the requisite inquiry into the facts, and advocacy

from the parties did nothing to elucidate matters.          Future cases may well present

opportunities to consider and refine the Commonwealth Court’s non-exclusive list of

factors and to apply them against a more developed fact record and within the context

of more robust advocacy. Because we were unable to develop fully the legal issues

before us, we must bide our time and allow these issues to incubate further within the

lower courts, with the understanding that today’s order reflects neither an endorsement

nor a rejection of the Commonwealth Court’s test.




                               [J-50-2016, 21 WAP 2015] - 2